Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00142-CV

                                        CITY OF LAREDO,
                                            Appellant

                                                  v.

                                         San Juana RAMOS,
                                              Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2021-CVF-01136-D2
                           Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 20, 2022

DISMISSED

           Appellant City of Laredo filed a notice of settlement and request to dismiss this appeal.

Appellee San Juana Ramos has not opposed the motion. See TEX. R. APP. P. 10.3(a). Therefore,

we grant the request, dismiss the appeal, and remand the case to the trial court. See id. R.

42.1(a)(1). Costs of the appeal are taxed against appellant. See id. R. 42.1(d).

                                                   PER CURIAM